Miller, J.
It is claimed in argument that the court erred in giving certain instructions on behalf of plaintiff, and in refusing to give an instruction asked by defendants.
The substance of the instructions given by the court is, that, if the plaintiff rendered the services alleged, and the defendants received the benefit of such services, and knew as a matter of fact, that Rankin & McCrary were managing the Ohudderback case for defendants, then the law raised an implied promise on the part of defendants to pay what the services were reasonably worth, and that the fact that defendants had made a special contract with Galland to defend the action for a sum named, and to employ and pay assistant counsel, would not defeat plaintiff’s right of recovery, unless it was shown that Rankin & McCrary knew of the terms and conditions of this special contract, *523and that they would have to look alone to Galland for payment for their services; that the burden of proving that the services were rendered, the value thereof, and that defendants knew that Nankin & McCrary were acting as their attorneys in the Chudderback suit, was on the plaintiff, and that the burden of showing that such services were being rendered under the special contract with Galland, and that Nankin & McCrary had notice of such contract, was on the defendants.
The instruction asked by defendants and refused by the court is as follows :
“ If the jury believe from the evidence that, in the case of Chudderback v. Ruddick et al., the defendants employed "W. Galland, an attorney of this court, under a special contract to defend for them; if they find that said Galland employed Nankin & McCrary to appear in said cause; that defendants never did employ Rankin & McCrary, and especially if they find that these defendants all the time had reason to suppose that Nankin & McCrary were acting with Galland under his contract, then the jury should find for the defendants.
"We are of opinion that there was no error in the ruling of the court.
It will not be questioned that, if the defendants had requested Nankin & McCrary to perform the services, without more being said, they would have been liable to pay what their services were reasonably worth. Nor will it be doubted that, if there had been no special contract between Galland and the other defendants, and the services had been rendered with the knowledge of defendants, they would be liable to pay for them. The firm of Nankin & McCrary performed the services for the defendants with their knowledge. They knew that these attorneys were appearing and defending the action in their behalf and for their benefit, and, although they had not requested Nankin & McCrary to render the services, yet, by their silence, *524they assented that they should do* so, and thereby rendered a previous .request unnecessary.
If the defendants did not intend that Rankin & Mc-Crary should look to them for payment for the services they were rendering, they should have objected or informed them of the. special contract, but by the silence of the defendants, with full knowledge of what was being done by Rankin & McCrary, and by receiving and enjoying the benefit of the services rendered, a promise to pay will be implied. 2 Pars, on Cont. (5th ed.) 58; 3 Bl. Com. 161. See, also, 2 Pars, on Cont. 46; Phillips v. Jones, 1 Adol. & Ell. 333; Peacock v. Peacock, 2 Camp. 45; Scully v. Scully, 28 Iowa, 548 ; Waterman v. Gilson, 5 La. An. 672; Lucas v. Godwin, 3 Bing. (N. C.) 737; James v. Bixby, 11 Mass. 34; Farmington Academy v. Allen, 14 id. 172.
It would have been otherwise had Rankin & McCrary been informed of the special agreement, or had the circumstances been such as to raise a presumption that they had such information. But they entered upon the services at the request of one who was himself a defendant, and they performed the services with the knowledge and implied assent and for the benefit of all the defendants, without notice of any special agreement in regard to the defense of the case. Rankin and McCrary had a right to rely on the promise which, under the circumstances, the law implied, unless they were informed of the special agreement. This information they did not possess, but the defendants did, and it was their fault that it was not communicated.
The judgment of the district court is
Affirmed.